Case: 18-41190      Document: 00515095018         Page: 1    Date Filed: 08/28/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 18-41190                            FILED
                                  Summary Calendar                    August 28, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DAMIAN GARCIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:18-CR-871-1


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Damian Garcia pleaded guilty to one count of conspiracy to transport
illegal aliens, during which a death resulted, and he received a sentence of 80
months in prison. In his sole argument on appeal, he contends that the district
court erred in imposing a four-level enhancement under U.S.S.G. § 2L1.1(b)(4)
based on a determination that one alien was an unaccompanied minor. Garcia
maintains that the alien had an incentive to report his age as 15 rather than


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-41190     Document: 00515095018      Page: 2   Date Filed: 08/28/2019


                                  No. 18-41190

18 so that he would not be prosecuted for illegal entry and that the
Government’s failure to corroborate the information obtained from the alien
rendered the presentence report (PSR) unreliable.
      Because Garcia preserved his argument, we review the district court’s
interpretation of the Guidelines de novo and its factual findings for clear error.
See United States v. Fernandez, 770 F.3d 340, 342 (5th Cir. 2014). “A district
court may rely on uncorroborated hearsay testimony in making factual
findings at sentencing, as long as the hearsay evidence carries sufficient
indicia of reliability.” United States v. Golden, 17 F.3d 735, 736 (5th Cir. 1994).
The record makes clear that the information was ascertained through the
investigation by law enforcement and immigration agents, which is generally
considered reliable. See United States v. Fuentes, 775 F.3d 213, 220 (5th Cir.
2014). In the absence of rebuttal evidence from Garcia indicating that the
alien’s age and birth date were “untrue, inaccurate[,] or unreliable,” he has not
shown that the district court clearly erred in its reliance on the PSR. United
States v. Harris, 702 F.3d 226, 230 (5th Cir. 2012) (internal quotation marks
and citation omitted).    Accordingly, the judgment of the district court is
AFFIRMED.




                                        2